Citation Nr: 9906768	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a hearing loss 
disability in the right ear, currently rated 10 percent 
disabling.  

2.  Entitlement to an increased rating for tinnitus of the 
right ear, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active naval service from August 1959 to 
December 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Seattle 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in August 1997, 
when it was remanded to the RO for further, specified action.  

Entitlement to service connection for hearing loss in the 
left ear was denied by rating action in August 1996.  
Following issuance by the RO on November 12, 1998 of a 
statement of the case on this issue (in accordance with the 
Board's August 1997 remand), the appellant failed to perfect 
an appeal by filing a timely substantive appeal within 60 
days of the issuance of the statement of the case.  

Entitlement to service connection for tinnitus of the left 
ear was denied by the RO in a rating action in October 1998, 
and the appellant was informed of this determination by 
letter dated November 12, 1998.  The appellant has so far 
failed to initiate an appeal to the Board on this issue by 
the filing of a notice of disagreement, but the deadline for 
this action does not expire until November 12, 1999.  
However, since the schedular rating assigned for tinnitus 
does not increase with bilateral involvement, the Board has 
decided to proceed with consideration of the current appeal.  


FINDINGS OF FACT

1.  The appellant consistently demonstrates Level XI hearing 
in the right ear; hearing loss in the left ear is nonservice-
connected, and he is not totally deaf in both ears.  

2.  The appellant now receives the maximum schedular rating 
of 10 percent for tinnitus, bilateral or unilateral.  

3.  The evidence of record does not establish that, with 
respect to either issue on appeal, the application of the 
regular schedular rating standards is impractical in this 
case due to an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for right 
ear hearing loss disability is not established.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
Code 6101 (1998).  

2.  Entitlement to a disability rating in excess of 
10 percent for tinnitus of the right ear is not established. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.87a, Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to the disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  The U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals, prior to March 1, 1999, hereinafter "the Court") has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Initially, the Board notes that the appellant's increased 
rating claims are found to be well grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Hearing Loss in the Right Ear

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Where service connection is established for hearing loss in 
one ear only, the hearing in the nonservice-connected ear is 
treated as normal for rating purposes, unless the claimant is 
totally deaf in both ears.  Boyer v. West, No. 97-1194 (U.S. 
Vet. App. Jan. 27, 1999).  See also 38 U.S.C.A. § 1160(a); 
38 C.F.R. § 3.383 (1998).  

In this case, the service medical records document the sudden 
onset of a hearing loss disability and tinnitus in the right 
ear in January 1962, while the appellant was serving aboard 
an aircraft carrier, after he had used a chipping air 
compressor to remove paint without wearing protective ear 
plugs.  The service-connected right ear hearing loss 
disability has been rated 10 percent disabling from February 
1964.  

As pertinent to the present appeal, the appellant underwent 
private audiological evaluation in December 1995.  The report 
of this evaluation reflects Level XI hearing in the right 
ear, with an average puretone decibel loss at 1000, 2000, 
3000, and 4000 Hertz of 56 decibels, and only eight percent 
discrimination ability in that ear.  Reports of earlier 
private evaluations of the appellant's hearing in November 
1995 are generally similar, reflecting average puretone 
decibel losses of 56 and 61, but do not include the 
percentage of discrimination ability.  These private medical 
reports also document a significant degree of hearing loss in 
the nonservice-connected left ear, but not total deafness in 
that ear.  Accordingly, the medical findings reported at this 
time are consistent with a 10 percent schedular rating under 
Diagnostic Code 6101 of the Rating Schedule.  

Next, on a VA audiometric evaluation of the appellant in May 
1996, he again demonstrated Level XI hearing in the right 
ear, with an average puretone decibel loss of 61 decibels, 
and a discrimination ability of 30 percent correct on the 
Maryland CNC test.  The left ear still demonstrated less than 
total deafness.  This level of hearing is again consistent 
with a 10 percent schedular rating under Diagnostic Code 6101 
of the Rating Schedule.  

Finally, on a VA audiometric evaluation in May 1998, the 
appellant once again demonstrated Level XI hearing in the 
right ear, with an average puretone decibel loss of 62 
decibels, and a discrimination ability of 8 percent correct 
on the Maryland CNC test.  The left ear still demonstrated 
far less than total deafness.  This level of hearing is again 
consistent with a 10 percent schedular rating under 
Diagnostic Code 6101 of the Rating Schedule.  In summary, 
none of the findings reported on recent private or VA 
audiometric evaluations of the appellant's hearing warrant a 
schedular evaluation in excess of the current 10 percent 
rating.  


Tinnitus of the Right Ear

As pertinent to the present appeal, the Rating Schedule 
provides for a maximum 10 percent rating for persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma.  38 C.F.R. § 4.87a, Code 6260.  The appellant has 
been in receipt of this maximum schedular rating since 
February 1979.  He currently complains of a constant ringing 
in both ears, but this would not change the schedular 
disability rating assigned for tinnitus, even if the tinnitus 
in the left ear were service connected.  

Extraschedular Ratings

There is no indication in the record that the current 
schedular evaluations for right ear hearing loss or for 
tinnitus in the right ear are inadequate to evaluate the 
impairment of the appellant's earning capacity due to these 
disabilities, and the record does not present such an 
exceptional or unusual disability picture as to render the 
application of the regular schedular standards impractical.  
For example the record does not establish, nor has the 
appellant contended, that either service-connected disability 
results in marked interference with his employment or frequent 
periods of hospitalization.  It appears that much of the 
increased hearing problems to which the appellant refers are 
actually due to the increased deterioration of his hearing in 
the nonservice-connected left ear, which appears to be 
associated both with the aging process and with his exposure 
to loud noises during his 14 years of post-service shipyard 
employment.  (See, e.g., the report of the VA ear examination 
of the appellant in May 1998.)  Thus, the RO quite properly 
refused to consider this claim for referral to the VA Central 
Office for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  


	(CONTINUED ON NEXT PAGE)




ORDER

As to both issues, the appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


